                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                             )          Case No. 4:20CR03099
                                                      )
                       Plaintiff,                     )
                                                      )
-vs-                                                  )           MOTION IN LIMINE TO
                                                      )          PRECLUDE EVIDENCE OF
IAN WAGNER,                                           )          OTHER CRIMES, WRONGS
                                                      )               OR ACTS
                       Defendant.                     )



       COMES NOW, Defendant, Ian Wagner, by and through his attorney, Justin Kalemkiarian,

and moves this Court for an Order prohibiting the Government from referencing, introducing

evidence of, or eliciting testimony related to any all allegations or evidence of other crimes,

wrongs, or acts, especially referring to prior acts of indecent exposure. Such other crimes, wrongs,

or acts are remote in time, irrelevant and overly-prejudicial.

       WHEREFORE, Defendant respectfully requests an Order of this Court prohibiting the

Government from referencing, introducing evidence of, or eliciting testimony related to any all

allegations or evidence of other crimes, wrongs, or acts.

DATED: May 21, 2021.
                                                      Respectfully submitted,
                                                      Ian Wagner, Defendant

                                                      /s/ Justin Kalemkiarian
                                                      Justin Kalemkiarian, #25415
                                                      BERRY LAW FIRM
                                                      6940 O Street, Suite 400
                                                      Lincoln, NE 68510
                                                      justin@jsberrylaw.com
                                                      (402) 466-8444
